       1:20-cv-01173-SLD # 9   Page 1 of 6                                     E-FILED
                                                      Friday, 19 June, 2020 04:04:32 PM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Luis Roman,                                  )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-1173
                                             )
Teri A. Kennedy, et al.                      )
                                             )
                       Defendants.           )
                                             )
                                             )

                          Merit Review Order

      The plaintiff, proceeding pro se, and currently detained at
Livingston County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

     Plaintiff’s claim arise from events that allegedly transpired
during his incarceration at Pontiac Correctional Center. Plaintiff
       1:20-cv-01173-SLD # 9   Page 2 of 6




alleges that on August 24, 2018, Defendants Wild and North forced
him to walk past a cell knowing that the inmate housed therein was
going to throw feces on Plaintiff. Plaintiff alleges that Defendant
North threw Plaintiff to the ground and bent and yanked Plaintiff’s
hand after Plaintiff took the chuckhole hostage. Plaintiff alleges that
Defendant Wild stood by and failed to intervene. Plaintiff later
received medical treatment for a laceration.

      Plaintiff alleges Defendants Wolf and Dalton found him guilty
at an Adjustment Committee hearing five days later based solely on
a report Defendant Wild had authored. Plaintiff alleges that these
defendants disregarded his witnesses’ testimony. Plaintiff alleges he
received segregation, audio-visual restrictions, and a demotion to C-
grade as punishment.

      Plaintiff alleges that on August 31, 2018, Plaintiff alleges that
Defendant Corley used chemical spray on him, and that Defendants
DeLong, Farley, Drysdale, Sorenson, Foster, and Vinson kicked and
kneed him in the ribs, legs, and buttocks during a cell extraction,
causing his laceration to reopen and chipped teeth. Plaintiff alleges
that Defendants Kennedy, Cox, and Sneed denied his requests for
his grievances to be handled on an emergency basis, falsified
documents, and otherwise obstructed his ability to use the
grievance process.

      Plaintiff states an Eighth Amendment claim against
Defendants Wild and North for failure to protect from harm based
upon the feces-throwing incident, and an Eighth Amendment claim
for excessive force and a state law battery claim against Defendant
North. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson v.
McMillian, 503 U.S. 1, 6 (1992). Plaintiff has not alleged facts
supporting an inference that the punishment he received amounted
to an “atypical and significant hardship” in relation to ordinary
prison life, and, therefore, he does not state a procedural due
process claim. Sandin v. Conner, 515 U.S. 472, 484 (1995). Plaintiff
does not state a claim based upon the use of the grievance process
for this incident. Grieveson v. Anderson, 538 F.3d 763, 772 (7th Cir.
2008) (no constitutional right to the grievance process).
       1:20-cv-01173-SLD # 9   Page 3 of 6




      Plaintiff’s allegations against Defendants Corley, DeLong,
Farley, Drysdale, Sorenson, Foster, and Vinson involve different
officials and an incident not related to the incident that occurred on
August 24, 2018. Plaintiff must therefore litigate these claims in a
separate lawsuit. George v. Smith, 507 F.3d 605, 607 (7th Cir.
2007); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). These
claims will be dismissed without prejudice.

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states
           Plaintiff states an Eighth Amendment claim against
           Defendants Wild and North for failure to protect from
           harm based upon the feces-throwing incident, and an
           Eighth Amendment claim for excessive force and a state
           law battery claim against Defendant North. Any
           additional claims shall not be included in the case,
           except at the court’s discretion on motion by a party for
           good cause shown or pursuant to Federal Rule of Civil
           Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
           defendants before filing any motions, in order to give the
           defendants notice and an opportunity to respond to those
           motions. Motions filed before defendants' counsel has
           filed an appearance will generally be denied as
           premature. The plaintiff need not submit any evidence to
           the court at this time, unless otherwise directed by the
           court.

     3.    The court will attempt service on the defendants by
           mailing each defendant a waiver of service. The
           defendants have 60 days from the date the waiver is sent
           to file an answer. If the defendants have not filed answers
           or appeared through counsel within 90 days of the entry
           of this order, the plaintiff may file a motion requesting
           the status of service. After the defendants have been
           served, the court will enter an order setting discovery and
 1:20-cv-01173-SLD # 9   Page 4 of 6




     dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall provide
     to the clerk said defendant's current work address, or, if
     not known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
 1:20-cv-01173-SLD # 9   Page 5 of 6




      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Defendants Corley,
      DeLong, Farley, Drysdale, Sorenson, Foster, Vinson,
      Kennedy, Cox, Sneed, Wolf and Dalton.

12.   The clerk is directed to attempt service on Troy North and
      A. Wild pursuant to the standard procedures.

13.   Plaintiff filed a Motion to Request Counsel [5]. Plaintiff
      has no constitutional or statutory right to counsel in this
      case. Plaintiff has not shown that he made a reasonable
      effort to obtain counsel on his own. See Pruitt v. Mote,
      503 F.3d 647, 654-55 (7th Cir. 2007). Although Plaintiff
      indicates he contacted attorneys, a plaintiff usually
      makes this showing by attaching copies of letters sent to
      attorneys seeking representation and copies of any
 1:20-cv-01173-SLD # 9   Page 6 of 6




      responses received. Plaintiff has personal knowledge of
      the facts, he has been able to adequately convey them to
      the Court, and he should be able to obtain relevant
      documents via discovery. Plaintiff has been able to file
      and litigate several lawsuits since incurring the hand
      injury he alleges in his motion. Plaintiff has also tried two
      jury trials to verdict as a pro se litigant on claims similar
      to those presented here. See Roman v. Hasten, No. 16-
      3118 (C.D. Ill.); Roman v. Devries, No. 16-1422 (C.D. Ill.).
      The Court finds that Plaintiff is capable of representing
      himself at this time. Plaintiff’s motion [5] is denied with
      leave to renew.

14.   Plaintiff’s Motion to Stay [6] is denied. It will be at least
      60 days before discovery opens. The Court sees no reason
      to stay these proceedings indefinitely at this time.

15.   Plaintiff’s Motion for Courtesy Copies [8] is denied. If
      Plaintiff desires copies of any document, he must pay the
      copying fee of $0.10/page up front.

           Entered this 19th day of June, 2020.




                s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
